Remark
	This Office action has been issued in response to amendments filed on 10/04/2021.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Steven Shipe on October 21, 2021 .
The application has been amended claims as follows:
1.	(Currently Amended) A transportation vehicle that is configured to form an emergency lane on a multi-lane road on which multiple transportation vehicles are located on at least two parallel driving lanes and on which at least one emergency vehicle is located, wherein the at least one emergency vehicle is in communication with more than one of the transportation vehicles via a wireless communications connection to exchange data and the multiple transportation vehicles are prompted to form the emergency lane via the wireless communications connection, the transportation vehicle comprising:
one or more distance sensors configured to determine a distance of a transportation vehicle with respect to transportation vehicles on the parallel driving lane;
an evaluating unit to determine whether the emergency lane has been created with sufficient lane width; and
a display apparatus for identifying the emergency lane, wherein the display apparatus is configured to output a first signal responsive to determination by the evaluating unit that the emergency lane is defined with sufficient lane width and to output a second signal responsive to determination by the evaluating unit that the emergency lane is blocked due to insufficient lane width,
wherein the display apparatus comprises at least one of: (i) a display element arranged within the transportation vehicle that signals the driver of the transportation vehicle that the emergency lane is created and/or blocked, and (ii) a projecting device configured to project lateral delimitations of the defined emergency lane onto a surface of the multi-lane road and/or to display a blocked emergency lane by projecting a symbol onto the surface of the multi-lane road.

2.	(Original) The transportation vehicle of claim 1, wherein the display apparatus comprises a display and/or a lighting strip and the display apparatus is arranged on the side of a body of the transportation vehicle.

3.	(Canceled) 



4.	(Canceled) 

5.	 (Original) The transportation vehicle of claim 1, wherein the wireless communications connection is a Car2X communication.

6.	(Currently Amended) A method for forming an emergency lane on a multi-lane road on which multiple transportation vehicles are located on at least two parallel driving lanes and on which at least one emergency vehicle is located, wherein the at least one emergency vehicle is connected to more than one of the multiple transportation vehicles via a wireless communications connection to exchange data and the multiple transportation vehicles are prompted to form the emergency lane via the wireless communications connection, 
wherein one or more of the multiple transportation vehicles comprise distance sensors that determine the distance of a transportation vehicle with respect to transportation vehicles on the parallel driving lane, and

wherein one or more of the multiple transportation vehicles respectively comprise a display apparatus for identifying the emergency lane, the display apparatus configured for outputting a first signal responsive to determination by the evaluating unit that the emergency lane is defined with sufficient lane width and for outputting a second signal responsive to determination by the evaluating unit that the emergency lane is blocked due to insufficient lane width,
wherein the display apparatus comprises at least one of: (i) a display element arranged within the transportation vehicle that signals the driver of the transportation vehicle that the emergency lane is created and/or blocked, and (ii) a projecting device configured to project lateral delimitations of the defined emergency lane onto a surface of the multi-lane road and/or to display a blocked emergency lane by projecting a symbol onto the surface of the multi-lane road.

7.	 (Original) The method of claim 6, wherein the display apparatus of the transportation vehicles comprises a display and/or a lighting strip and the display apparatus is arranged on the side of the body of the transportation vehicle.

8.	(Canceled) 



9.	(Canceled) 

10.	(Original) The method of claim 6, wherein the wireless communications connection is embodied as Car2X communication.


one or more distance sensors configured to determine a distance of the transportation vehicle with respect to transportation vehicles on the parallel driving lane;
an evaluating unit to determine whether the emergency lane has been created with sufficient lane width; and
a display apparatus for identifying the emergency lane, wherein the display apparatus is configured to output a first signal responsive to determination by the evaluation unit that the emergency lane is defined with sufficient lane width and to output a second signal responsive to determination by the evaluation unit that the emergency lane is blocked due to insufficient lane width,
wherein the display apparatus comprises at least one of: (i) a display element arranged within the transportation vehicle that signals the driver of the transportation vehicle that the emergency lane is created and/or blocked, and (ii) a projecting device configured to project lateral delimitations of the defined emergency lane onto a surface of the multi-lane road and/or to display a blocked emergency lane by projecting a symbol onto the surface of the multi-lane road.

12.	(Original) The emergency lane formation system of claim 11, wherein the display apparatus comprises a display and/or a lighting strip and the display apparatus is arranged on the side of a body of the transportation vehicle.

13.	(Canceled) 



14.	(Canceled) 

15.	(Original) The emergency lane formation system of claim 11, wherein the wireless communications connection is a Car2X communication.

Allowable Subject Matter
	Claims 1-2,5-7,10-12,15 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Pohl (US Pub No. 20190049994) directed to processor is to: obtain notice of a priority vehicle; generate a first protective field around a current vehicle and a second protective field around the priority vehicle; create a priority lane by moving the first protective field of the current vehicle away from the second protective field of the priority vehicle. 
The prior art of record is different than the claimed invention because in the claimed invention a display apparatus for identifying the emergency lane, wherein the display apparatus is configured to output a first signal responsive to determination by the evaluation unit that the emergency lane is defined with sufficient lane width and to output a second signal responsive to determination by the evaluation unit that the emergency lane is blocked due to insufficient lane width, wherein the display apparatus comprises at least one of: (i) a display element arranged within the transportation vehicle that signals the driver of the transportation vehicle that the emergency lane is created and/or blocked, and (ii) a projecting device configured to project lateral delimitations of the defined emergency lane onto a surface of the multi-lane road and/or to display a blocked emergency lane by projecting a symbol onto the surface of the multi-lane road. This in view of the other limitations of claim 1 result in the claimed invention being novel .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/MUNEAR T AKKI/Primary Examiner, Art Unit 2687